Name: 98/488/EC: Commission Decision of 7 April 1998 establishing the ecological criteria for the award of the Community eco-label to soil improvers
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  consumption;  cultivation of agricultural land;  means of agricultural production
 Date Published: 1998-08-07

 Avis juridique important|31998D048898/488/EC: Commission Decision of 7 April 1998 establishing the ecological criteria for the award of the Community eco-label to soil improvers Official Journal L 219 , 07/08/1998 P. 0039 - 0043COMMISSION DECISION of 7 April 1998 establishing the ecological criteria for the award of the Community eco-label to soil improvers (98/488/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme (1), and in particular Article 5 thereof,Whereas Article 5 of Regulation (EEC) No 880/92 provides that the conditions for the award of the Community eco-label shall be defined by product group;Whereas Article 10(2) of Regulation (EEC) No 880/92 states that the environmental performance of a product shall be assessed by reference to the specific criteria for product groups;Whereas, by Decision 94/923/EC (2), the Commission established ecological criteria for the award of the Community eco-label to soil improvers, which, according to Article 3 thereof, were valid until 14 November 1997;Whereas it is appropriate to adopt a new Decision establishing criteria for this product group, which will be valid for a further period of three years after the expiry of the period of validity of the previous criteria;Whereas it is appropriate to revise the criteria which were established by Decision 94/923/EC in order to reflect the developments in the market;Whereas products must be in compliance with national legislation which is in conformity with Community health, safety and environmental requirements without prejudice to regulatory requirements of Community or national law applicable to the various life stages of the product;Whereas in accordance with Article 6 of Regulation (EEC) No 880/92 the Commission has consulted the principal interest groups within a consultation forum;Whereas the measures set out in this Decision are in accordance with the opinion of the committee set up pursuant to Article 7 of Regulation (EEC) No 880/92,HAS ADOPTED THIS DECISION:Article 1 The product group 'soil improvers` shall mean:'Materials sold as end user products for gardening to be added to the soil to improve at least its physical condition or its physical and biological condition without causing harmful effects.`Article 2 The environment performance of the product group as defined in Article 1 shall be assessed by reference to the specific ecological criteria set out in the Annex.Article 3 The product group definition and the specific ecological criteria for the product group shall be valid from 1 April 1998 until 31 March 2001.Article 4 For administrative purposes, the product group code number assigned by the Commission to this product group shall be '003`.Article 5 This Decision is addressed to the Member States.Done at Brussels, 7 April 1998.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ L 99, 11. 4. 1992, p. 1.(2) OJ L 364, 31. 12. 1994, p. 21.ANNEX FRAMEWORK In order to qualify for an eco-label the soil improver as defined below shall comply with the criteria and requirements of this document, which are aimed at promoting:- the use and/or re-use of organic matter derived from the collection and/or processing of waste materials and therefore contributing to a minimisation of solid waste,- the reduction of environmental damage or risks from heavy metals and nutrients in products to be marketed and applied as soil improvers.1. Product source A soil improver will only be considered for the award of an eco-label if its organic matter content is provided by constituents derived from the processing and/or re-use of waste materials (as defined in Directive 75/442/EEC on waste and in Annex I to the said Directive).Note: the term 'organic` refers in the general sense to materials of, or formed from/by, living organisms.Products must not contain sewage sludge.Products which include materials of animal origin shall comply with the provisions set out by existing Community legislation.ECOLOGICAL CRITERIA 2. Soil degradation and water pollution In the final product, the content of the following elements must be lower than the values shown below, measured in terms of dry weight:>TABLE>Products must not contain bark which has been treated with lindane, cypermethrin or promecarb. If the product contains bark, traces of lindane (Ã £ - HCH) in the bark must not exceed 0,1 mg/kg.3. Nutrient loadings The concentration of nitrogen in the product must not exceed 2 % total N (of dry matter).When used at the recommended rates of application, products must not exceed maximum nutrient loadings of:- 17 g/m2 total nitrogen,- 6 g/m2 P2O5,- 12 g/m2 K2O.Note: Products will be exempt from this requirement if less than 10 % (w/w) of the nutrient content is available for plant growth during the first season of application. Such products (for example many mulches) are defined as those having a C:N ratio greater than 30:1.OTHER REQUIREMENTS 4. General labelling The following information must be provided either on the packaging or by other means (e.g. leaflet) with the product:- the name and address of the body responsible for marketing,- a descriptor identifying the product by type, including the phrase 'soil improver`,- recommended conditions of storage and the recommended 'use by` date, together with a manufacturing batch code,- a description of the purpose for which the product is intended and any limitations to use. The suitability of the product for particular plant groups (e.g. calcifuges or calcicoles) should be stated,- the major feedstocks (those over 10 % by volume) from which the product has been manufactured, distinguishing between municipal solid waste, wastes from agriculture or forestry, industrial and commercial wastes specifying the sector (e.g. food processing, paper, etc.),- a statement on recommended methods of use and rate of application expressed as kilograms or litres of product per m2 of ground per annum; the application rate shall take into account the content and availability of nutrients in order not to exceed the maximum nutrient loadings per m2,- a statement on the concentrations of N, P2O5 and K2O,- a statement on the concentrations of organic matter,- a table or list with the concentration limits for the heavy metals mentioned in this Annex,- guidelines for safe handling and use.5. Product performance All products must be supplied in a solid form and contain not less than 25 % dry matter by weight and not less than 20 % organic matter (measured by loss of ignition). Products must not adversely affect plant emergence or subsequent growth.6. Health and safety Products must not exceed the maximum levels of primary pathogens set out in the table below:>TABLE>7. Nuisance No product shall give rise to persistent offensive odours after being applied to the soil.No product shall contain any fragments of glass, wire, other metal or hard plastic which may constitute a hazard to human health.No product shall introduce unacceptable numbers of weed seeds or the vegetative reproductive parts of aggressive weeds into the soil.8. Test methods and analysis Test methods and analysis for heavy metals are to be in accordance with the requirements of Directive 86/278/EEC. In the absence of internationally agreed test methods for physical and microbiological analysis as well as for other requirements in relation to soil improvers the test method is the responsibility of Member States.CONSUMER INFORMATION The product must bear the following information on the packaging:This product qualifies for the EU eco-label, because: it contributes to the reduction of soil and water pollution and minimises waste by promoting its use or re-use.